Case 1:18-cr-00204-NGG-VMS. Document 972. Filed 11/04/20 Page 1 of 1 PagelD #: 17505

Crimlnal Notice of Appeal - Form A

NOTICE OF APPEAL

United States District Court

Eastern District of New York

Caption:
United States

 

Docket No., 18 Cr. 00204 (S-2)

Nicholas G. Garaufis
(District Court Judge)

 

Keith Raniere

 

 

+ Keith Raniere

Notice is hereby given tha appeals to the United States Court of

 

Appeals for the Second Circuit from the judgment v, other |

 

speci
entered in this action on October 30, 2020 (Specity)

This appeal concerns: Conviction only Sentence only Conviction & Sentence | v Other [

Defendant found guilty by plea | | trial | v | N/A [

 

Offense occurred after November 1, 1987? Yes | Vv No[ NA[

Date of sentence; October 27, 2020 N/AL_]

Bail/Jail Disposition: Committed | v Not committed | | N/A|

Appellant is represented by counsel? Yes v ] No| | If yes, provide the following information:
Defendant's Counsel: Marc A. Agnifilo, Esq.

 

Counsel’s Address: 767 Third Avenue, 26th Floor

 

New York, NY 10017

 

Counsel's Phone: (212) 750-7800

 

Assistant U.S. Attomey: _!anya Hajar and Mark Lesko

 

271 Cadman Plaza East

Brooklyn, NY 11201
(718) 254-6109

AUSA's Address:

 

 

AUSA’s Phone:

 

Mane Ugwitelo wr

/ Sighature
